TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED FEBRUARY 8, 2019



                                      NO. 03-18-00637-CV


                                   Denis G. Engel, Appellant

                                                 v.

                 Darren A. Peterson, Individually and Derivatively on Behalf of
               Finley’s Barber Shop, Inc., Finley’s Barber Shop of Westlake, Inc.,
                Finley’s Barber Shop I, LLC, Finley’s Barber Shop II, LLC, and
                               Finley’s Holdings, LLC, Appellee


           APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
                 BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
         DISMISSED ON APPELLANT’S MOTION—OPINION BY JUSTICE TRIANA



This is an appeal from the order signed by the district court on September 10, 2018. Denis G.

Engel has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.